Citation Nr: 0516023	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, to 
include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a back disability.  He claims that he hurt his back in 
service when he was lifting a tow bar, and that he continued 
to have problems with his back throughout service.  In the 
alternative, he argues that, if it is concluded that his back 
disability was present prior to service, it was aggravated by 
service.  

The service medical records show that when he was 
hospitalized in July 1960, the veteran reported that he had 
been run over by a sled when he was approximately six years 
old.  He was treated at home by his father, and he did not 
see a doctor for his back.  It was indicated that he had 
experienced considerable difficulty with his back since the 
injury.  The veteran added that he was working as a welder 
before service and that he had a constant backache, although 
he never required treatment for it.  It was noted that he was 
on sick call for his back during basic training, and that the 
veteran thought that it was due to heavy lifting in his 
training as a mechanic's helper.  Following an examination, 
it was noted that the veteran had a long history of chronic 
backache related to trauma sustained prior to service.  The 
veteran gave no history of having had any service 
aggravation.  It was stated that the physical examination, X-
ray studies and laboratory examination failed to reveal any 
evidence of infectious disease, a rheumatoid process, acute 
or chronic muscular disorder or any changes by X-ray study 
that would be indicative of a past severe injury to the 
spinal column.  The diagnosis was lumbosacral strain.  It was 
concluded that the condition existed prior to service and was 
not aggravated by service.  

During the hearing before the undersigned, the veteran 
testified that he had been treated several for his back by 
Dr. Arthur Bok.  The Board also notes that the veteran 
apparently underwent back surgery in 1982.  Any records from 
Dr. Bok or from his surgery have not been associated with the 
claims folder.  The veteran's representative has requested 
that the veteran be afforded an examination to determine the 
etiology of the veteran's current back disability.  

Until recently, the provisions of 38 C.F.R. § 3.304(b) (2004) 
only required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back 
disability since his discharge from 
service.  He should be asked to provide 
this information concerning his treatment 
from Dr. Bok, as well as the hospital in 
which he underwent back surgery in 1982.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his current 
back disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether the veteran had a back 
disability prior to service and, if so, 
whether it increased in severity during 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for a back 
disability.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  The 
supplemental statement of the case should 
include a discussion of the ramifications 
of VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, in reference to the claim 
for service connection for a back 
disability.

The case should then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




